Citation Nr: 1138145	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD, and assigned a 30 percent evaluation, effective June 21, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.  

The evidence of record is unclear as to whether the Veteran's PTSD results in unemployability.  A December 2008 determination by the Social Security Administration (SSA) found that the Veteran was disabled as September 2008.  The primary diagnosis was anxiety related disorder, and the secondary diagnosis was disorders of the back discogenic and degenerative.  In addition, a September 2010 VA outpatient treatment report provides that the Veteran reported not being able to work since 2007, secondary to stress.  

However, a March 2008 VA outpatient treatment report notes that the Veteran was working 11 hour days, 6 times a week.  An August 2008 VA treatment report provides that the Veteran was working 80 hours a week at that time.  The Board notes that VA outpatient treatment reports dated in May, July and August 2009 provide current/past year GAF scores of 53/60, 53/60 and 55/60, respectively.  A March 2010 VA examination report provides a current GAF score of 50, relates that the Veteran was retired due to eligibility by age or duration of work, and provides the opinion that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  

The foregoing uncertainty as to the severity of the Veteran's PTSD is related to testimony the Veteran offered to the undersigned Acting Veterans Law Judge during an April 2011 rating decision.  The Veteran testified that he had misunderstood terminology used by the VA examiner during a January 2008 VA examination.  As a result, he did not get a fair or accurate evaluation and the report was not an accurate reflection of the severity of his PTSD.  

During the hearing the Veteran also testified that his PTSD symptoms had increased in severity since he was granted service connection.  

In light of the uncertainty in the Veteran's medical records as to unemployability due to PTSD, and his own testimony as to the inaccuracy of his past VA examination and the increase of the severity of his PTSD symptoms, the Board finds that this claim requires additional development. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected PTSD.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should identify the manifestations of the Veteran's PTSD and their severity.  The examiner should also opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's PTSD renders him unemployable.  

A complete rationale for all opinions expressed must be provided.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


